 1

 2

 3

 4

 5

 6

 7
                          UNITED STATES DISTRICT COURT
 8
                                  EASTERN DISTRICT OF CALIFORNIA
 9

10   JENNIFER L. DUNN,                                   Case No. 1:19-cv-00576-AWI-SAB

11                   Plaintiff,                          ORDER REQUIRING PARTIES TO FILE
                                                         DISPOSITIONAL DOCUMENTS
12           v.
                                                         (ECF No. 66)
13   BOSTON SCIENTIFIC CORPORATION,
                                                         SIXTY DAY DEADLINE
14                   Defendant.

15

16          On September 20, 2019, a notice of settlement was filed informing the Court that the

17 parties have reached settlement resolving this action.

18          Accordingly, it is HEREBY ORDERED that:

19          1.      All pending matters and dates are VACATED; and

20          2.      The parties shall file dispositional documents within sixty (60) days of the date of

21                  entry of this order.

22
     IT IS SO ORDERED.
23

24 Dated:        September 20, 2019
                                                         UNITED STATES MAGISTRATE JUDGE
25

26
27

28


                                                     1
